Title: William Tudor to Abigail Adams, 9 January 1801
From: Tudor, William
To: Adams, Abigail


				
					My dear Madam
					
						Jany. 9th. 1801
					
				
				It was with great Pleasure that I recognized the well known Hand writing, which it is so many years since I have seen. It was impossible not to avail myself of the Contents of the Note I found in the President’s Letter, in some prefatory Remarks which you will read in the Gazette, I have taken the Liberty to send you. Chagrined as I am with a late Event which has furnished so noble a Triumph to the Mad Enemies of the Constitution, I derive a sort of negative Satisfaction from it in the Mortification & total Defeat of Hamilton & the small but active & invenomed Faction which he stimulated & guided.
				
				What is to become of the Government, our Finances, Commerce, Union, & Character, under the approaching New Order of Things, I shall patiently trust to the Developement of Time. But let who will command at home, I hope Mr. A. will have the Charge of our foreign Interests either at the Court of France or England.
				I am with Sentiments of the most perfect Respect & Esteem / Dr Madam / your faithful Servant
				
					Wm Tudor
				
			